Case 2:17-cr-00016-LGW-BWC Document 50 Filed 01/13/21 Page 1 of 5


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 1:25 pm, Jan 13, 2021
Case 2:17-cr-00016-LGW-BWC Document 50 Filed 01/13/21 Page 2 of 5
Case 2:17-cr-00016-LGW-BWC Document 50 Filed 01/13/21 Page 3 of 5
Case 2:17-cr-00016-LGW-BWC Document 50 Filed 01/13/21 Page 4 of 5
Case 2:17-cr-00016-LGW-BWC Document 50 Filed 01/13/21 Page 5 of 5
